Citation Nr: 1414676	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  05-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for loss of teeth due to gum disease for Department of Veterans Affairs compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January 2005 and April 2012 rating decisions by the Department of Veterans Affairs (VA) St. Louis Regional Office (RO) which, in part, denied service connection for an eye disability (January 2005) and gum disease (April 2012).  The Board remanded the appeal of the service connection claim for an eye disability for additional development in November 2007.  In May 2009, the Board denied the service connection claim for an eye disability.  The Veteran, however, appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court or Veterans Court), which issued a memorandum decision in July 2011 vacating the Board's decision and remanding it for consideration of the issues raised in the Court's decision.

The Board also remanded a service connection claim for PTSD in May 2009.  During the course of the remand, however, the RO granted service connection for PTSD in a June 2012 rating decision.  As there remains no case or controversy with respect to that issue this matter is no longer on appeal before the Board.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.   Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.


FINDINGS OF FACT

1.  The Veteran is not shown to have an eye disability at present which is related to service.

2.  The Veteran's loss of teeth due to gum disease is not the result of loss of substance of the body of the maxilla or mandible, or otherwise the result of loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate; also the teeth were replaced by a suitable prosthesis that did not inhibit the masticatory process. 

3.  Under the laws administered by VA, replaceable missing teeth are not a disability for which VA disability compensation is payable.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5106, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for gum disease with loss of teeth for VA compensation purposes, have not been met. 38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim. Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claims, letters dated in November 2004 (eye disability) and March 2010 (gum disease) fully satisfied the duty to notify provisions of VCAA. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was ultimately his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was notified of his responsibility to submit evidence which showed that he had a disability at present which had its onset in service or within the presumptive period subsequent to discharge from service, of what evidence was necessary to establish service connection, and why the current evidence was insufficient to award the benefits sought. 

Additional VCAA notice regarding the eye disorder was sent to the Veteran subsequent to the Board remand in November 2007, which informed the Veteran as to how VA determines the rating to be assigned and effective date of any grant of benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The eye disorder claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated in November 2008.  In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III] the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that a statement of the case or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC. Id.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

The Veteran's service treatment records and VA and private medical records, including records from the Social Security Administration, pertaining to his claim for disability benefits have been obtained and associated with the claims file.  The Veteran noted on his claim for gum disease that he had all of his teeth removed from a private facility approximately a year and a half after his discharge from service.  These records are not in the claims file.  However, after VA provided him with the forms to provide a release so that VA could make efforts to obtain the records, the Veteran did not respond with any further information.  Therefore, VA has no way of obtaining the treatment records identified by the Veteran.  Furthermore, the treatment records would not help substantiate the Veteran's dental claim, as the Board and the examining VA physician have accepted as true that the Veteran's teeth were removed in 1972; the determining factor is whether the Veteran has a present dental disability which qualifies for VA compensation. 

The Veteran was examined by VA during the pendency of the appeal and was afforded an opportunity to testify at a hearing, but declined.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claim file.  See Mayfield III. 

The Board concludes that any deficiency in the notice to the Veteran or the timing of any notice is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435   (2006) (finding that even though the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a)  notice had been provided to the appellant, the evidence established that the veteran was afforded a meaningful opportunity to participate in the adjudication of his claim, and the error was harmless).  Additionally, there has been no prejudice to the Veteran in the essential fairness of the adjudication.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006). 

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, established that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   In this case the eye disorder is not considered a chronic disability under 38 C.F.R. § 3.309(a).  Therefore, service connection for the eye disorder can only be established by showing in-service incurrence or aggravation or that the post-service diagnosis is related to service.  Moreover, congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit , citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veterans Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A.  Eye Disability

As noted above the Board previously denied the Veteran's service connection claim for an eye disability.  However, the Veterans Court remanded this matter in July 2011 finding that the Board did not address continuity of symptomatology with respect to the eyes since service.  (See July 2011 U.S. CAVC Memorandum Decision, pp. 6-7.)

The Veteran contends that he was treated for an eye problem from blowing dust and dirt while on guard duty in service, and that his vision continued to deteriorate ever since. 

The service treatment records showed that the Veteran was seen for blurred vision, particularly when reading, in service in February 1969.  An eye examination at that time revealed external inflammation of the conjunctivae, bilaterally.  Uncorrected visual acuity was 20/20 in the right eye and 20/15 in the left eye, and a fundiscopic examination was within normal limits.  The examiner commented that glasses were not recommended.  The impression was conjunctivitis and the Veteran was treated with ointment.  When seen the next day, the Veteran complained of blurred vision in the right eye and was given an eye patch and instructed to continue using the ointment.  The service treatment records were negative for any further complaints, treatment, abnormalities, or diagnosis referable to any eye problems in service.  On a Report of Medical History for separation from service in November 1969, the Veteran specifically denied any history of eye trouble, color blindness, or head injury, and no pertinent abnormalities were noted on examination at that time.  The Veteran's uncorrected visual acuity for near and distant vision was 20/20, bilaterally. 

The evidence of record showed that the Veteran was seen by VA on a couple of occasions from 2001 to 2008 for complaints of blurred vision when reading.  The clinical and diagnostic findings on all of the reports were essentially the same and showed a visual acuity in the right eye ranging from 20/20 to 20/30, with 20/20 vision in the left eye.  The diagnoses included dry eye, hyperopic astigmatism and presbyopia, bilaterally.  The Veteran was noted to have a sebaceous cyst on the left lower eye lid when seen in April 2004, pink eye in the right eye in July 2004, and mild blepharitis with dry eyes when seen in June 2008. 

When examined by VA in July 2008, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints and medical history.  The Veteran's corrected distant and near vision was 20/20, bilaterally.  Fundiscopic and Goldman's visual field examinations were within normal limits.  The diagnoses included nuclear sclerosis cataracts; right greater than the left, refractive error with myopic shift in the right eye due to nuclear sclerosis cataracts, and dry eye syndrome.  The examiner indicated that the Veteran's nuclear sclerosis cataracts with associated refractive error were age-related, and that the medical literature did not support a relationship between dry eye syndrome and a single episode of conjunctivitis in service.  The examiner opined, in essence, that the Veteran's current eye disorder was not related to his episode of conjunctivitis in service. 

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's current eye disorder is not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between his current eye disorder and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience blurred vision since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he suffered injuries to his eyes from dust and dirt in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  

It is within the Veteran's realm of personal knowledge whether he suffered injury to his eyes in service and has continued to experience blurred vision since then.  The service treatment records document treatment for blurred vision and are consistent with the Veteran's reports.  There also is no reason to doubt the Veteran's credibility in this regard.  However, while the service treatment records are consistent with the Veteran's report of injury to the eyes in service, the credibility of any statements regarding continuity of symptomatology in the eyes since service are undermined by the discharge examination at the end of service in which the Veteran denied any problems with his eyes.  It is true that "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  However, this is not an instance in the absence of treatment, but the affirmative evaluation of the Veteran and the clinical findings being absent for any eye disorder or complaints.  Therefore, his statements regarding continuity of symptomatology in the eyes since the initial injury are accorded little probative value.

In addition, it does not follow that any current eye disorder is necessarily related to any demonstrated continuous symptomatology since service.  While the Veteran is competent to state that he has suffered from blurred vision since service, he is not competent to determine the underlying cause of the symptoms, i.e., dry eye, hyperopic astigmatism, presbyopia, cataracts, refractive error with myopic shift, etc.  Also, as noted, to the extent that the Veteran is asserting entitlement to service connection based on continued symptomatology since service, service connection would not be warranted on this basis, as his claim is not based on a chronic condition listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his current eye disorder is related to his military service; however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any eye disorder are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board also finds it significant that a VA optometrist in July 2008 found that after reviewing the claims file and pertinent medical history and examining the Veteran that the Veteran's current eye disorder was not related to his episode of conjunctivitis in service.  The rationale for the opinion was that the Veteran's nuclear sclerosis cataracts with associated refractive error were age-related, and that the medical literature did not support a relationship between dry eye syndrome and a single episode of conjunctivitis in service.  The probative value of the July 2008 examiner's opinion is high as the examiner was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Thus, none of the post-service medical evidence relates the Veteran's current eye disorder to service; so service connection under 38 C.F.R. § 3.303(d) is not warranted.

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current eye disorder had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, the Board finds that the criteria for service connection for an eye disorder are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

B. Gum Disease

The issue presented for appellate consideration is service connection for compensation purposes for gum disease.  The Veteran contends that he was diagnosed with this in service, which resulted in him losing some of his teeth in service, and all of his teeth within 18 months after his discharge from service.  He notes that he has been wearing dentures ever since.

Disability compensation and VA outpatient dental treatment may be provided for certain, specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  On review of the facts of this case, the issue of entitlement to dental treatment has been raised and has thus been referred to the RO, as noted in the introduction.

The Veteran reported for a VA dental examination in April 2012, which noted that there was no history of trauma to the head, face, jaws, or teeth in service.  It was noted that the service treatment records showed extractions while in service and that the Veteran claimed that he "contracted" periodontal disease from the waters in Vietnam.  The Veteran further stated that he had all of his teeth removed by VA in 1972 after he was discharged in 1970 and that he had successfully worn dentures since that time.    

The examiner noted that there was no loss of bone of the maxilla, malunion or nonunion of the maxilla, loss of bone of the mandible, nonunion or malunion of the mandible, limitation of motion at the temporomandibular articulation, loss of bone of the hard palate, evidence of osteoradionecrosis, or evidence of osteomyelitis.  There also was no tooth loss due to loss of substance of body of maxillary or mandible, or otherwise the result of loss of the ramus, loss of the condyloid or coronoid processes.  Also the teeth were replaced by a suitable prosthesis that did not inhibit the masticatory process, as there was no history of difficulty with chewing.

In light of the evidence, above, the Board notes that disability compensation may be provided for certain specified types of service-connected dental disorders (Class I).  See 38 C.F.R. § 17.161(a).  The dental disabilities which may be awarded VA compensation are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

There is no competent evidence that the Veteran has lost his teeth as a result of loss of substance of body of maxilla or mandible, from loss of the ramus, from loss of the condyloid or coronoid processes, or from loss of the hard palate.  See 38 C.F.R. § 4.150.  Therefore, the Veteran is not eligible for compensation associated with the loss of teeth due to gum disease, as this is not a disability for which compensation may be paid.
 
	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for loss of teeth due to gum disease for VA compensation purposes is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


